 In the Matter of SERVEL, INC.andUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA, CIOCaseNo.14-R-984.Decided September1, 191.4Mr. Isador Kahn,of Evansville, Ind., for the Company.Mr. William Senter,of St. Louis, Mo., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION -OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by United Electrical, Radioand Machine Workers of America, CIO, herein called the Union,allegingthat a question affecting commerce had arisen concerningthe representation of employees of Servel, Inc., Evansville, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice, before Helen F.Humphrey, Trial Examiner. Said hearing was, held at Evansville,Indiana, on August 7, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulingsmade at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYServel, "Inc., is a Delaware corporation with its principal place ofbusiness at Evansville, Indiana, where it is engaged in the sale, manu-facture, and distribution of military supplies, including airplanewings, airplane engine cylinder heads, cartridge cases, electric ref rig-erationmachines and air conditioning equipment.For use at itsEvansville plants, the Company annually purchases raw materials58N L.R.B., No. 2.5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued in excess of $1,000,000, from points outside the State of Indiana.The Company annually ships finished products of a value in excessof $1,000,000 from its Evansville plant to points outside the State, ofIndiana.We find that the operations of the Company affect commerce withinthe meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, affili-ated with the Congress of Industrial Organizations, is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its production and main-tenance employees until the Union has been certified by the Boardin an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in agreement that all production and maintenanceemployees in the Company's 'Evansville plants, including tool-cribattendants, but excluding all administrative employees, office clericalemployees, employees in the foundry division other than in the patternshop,2 electricalmaintenance employees,3 powerhouse employees,4' The FieldExaminer reportedthat the Unionsubmitted2,761 authorization cards dated :1 in 1939, 13 in 1941, 589 in 1942, 826 in 1943, 997 in 1944, 1 incorrectly dated, 250incompletely dated, 84 undated ;that there are 5,628 employees in the alleged appropriateunit.TheCompany contends that, inasmuch as only a part of the cards are current, andsincethe reportshows no comparisonwith the Company's pay roll, the showing madeby the Unionis insufficient to warrant a present investigation and determination of repre-sentativesWe find no merit in this contention.The submission of cards by a petitioningunion is an administrative expedientby which theBoard determines whether or not apetitionwarrants further investigation.No unalterable rules govern the sufficiency ofthe showing thus madeWe are of theopinion that,in the instant case,the Union hassatisfied our requirementCf.Matter of Buffalo Arms, Corp ,3-R-813, 57 N L. RB. 1560.2The employees of the foundry division other than those in the pattern shop were foundby the Board to be a separate unit inMatter of Servel,Inc.,48 N. L. R. B. 712.8These employees also constitute a separate unit. SeeMatter of Servel,Inc.,51N. L R. B. 224-4 These'employees also comprise a separate unit.SeeMatter of Servel,Inc.,51N. L. R. B. 224. SERVEL, INC.7plant-protection employees, training school instructors and trainees,material control clerks in the Production Division, group leaders, andother supervisory employees, constitute a unit appropriate for bar-gaining.The parties are in dispute concerning the inclusion in theunit of the following categories of employees, all of whom, with excep-tion of salaried shop clerical employees, the Company would includeand the Union would exclude:'Factory clericals:The Company's operations are carried on by Divi-sions, each of which is divided into Departments.Each productionand maintenance department is composed of manual workers and thenecessary clerical employees and supervisors to carry on the workof the department.There are 125 to 150 shop clerks who are employedthroughout the plant in the departments, from 1 to 3 to a department.They work under the supervision of the heads of the various depart-ments to which they are assigned.They perform the functions ofoffice boys, run errands for the foremen, carry blueprints, check timecards and absentees and do whatever other work is assigned them asaides of the supervisory staff of the department.Some of these clerksare hourly paid; others are salaried employees.The Company wouldinclude hourly paid shop clerks in the unit, but would exclude salariedSince the only difference between salaried and hourly paidshop clerks, according to the record, is the fact that the former workin the larger departments for supervisors who bear greater responsi-bility, we perceive no basis ,for separating hourly paid from salariedshop clerks for purposes of collective bargaining.In our opinion, theinterests of all shop clerks, who are stationed in the plant offices, whowork under the same supervision as production and maintenance em-ployees, and who are in daily contact with those employees, are suffi-ciently similar to those of the production and maintenance employeesto warrant bargaining for both groups, of employees in a, single'unit:We shall, therefore, include salaried and hourly paid shop clerks inthe appropriate unit.-Other categories of clerical employees working within the plantinclude dispatchers, dispatcher clerks, stock chasers, material controlclerks, receiving clerks, inventory clerks, stock handlers, craters, box-ers, order fillers, and store attendants.The material control clerksin the Machining Division order and schedule stock, figure materialrequirements, instruct the Purchasing Department what materials arerequired, and follow up the orders.They work in-an office in thefactory and their work and working conditions are similar to thoseof material control clerks in the Production Department who, theparties agree, are office clerical employees. .We shall exclude fromthe-unit material control`clerks'wherever-stationed: aDispatchers, dis- _-6The Union would exclude the salaried as well as the non-salaried shop clerks. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatcher clerks, stock chasers, receiving clerks, inventory clerks, stockhandlers, craters, boxers, order fillers and store attendants perforlnwork which requires daily contact with employees on the productionfloor.They are therefore, vitally affected by working conditions inthe plant and we shall include them in the unit.'Process control employees:These employees prepare plant lay-outplans for the shop engineers and determine the placement and movingof equipment.They are technicians whose duty it is to determine howproduction should proceed efficiently and develop new ways to attainthis goal.Some of these employees are graduate engineers; othershave had considerable training or experience in this type of work.Since, in our opinion, the interests of technical employees vary fromthose of production and maintenance employees, we shall excludeprocess control employees from the unit.?Tool designers:Tool designers are highly skilled workmen, requir-ing from 5 to 10 years training in the making of tools and dies, andthe ability to draft.Their work bears the same relationship to thatof tool makers as the work of engineers bears to that of production.and maintenance employees. In view of the technical nature of theirwork, we shall exclude tool designers from the unit."Engineering Division:The engineering division is divided intoseveral departments, some of which employ production and mainte-nance employees.The operations of these departments are experi-mental and the work of the production and maintenance employeestherein is in direct aid of highly trained technicians who conductthe experiments.The nature of the work being performed and therelationship between technicians and manual workers performingit indicate-that they do not share the interests of employees of thebalance of the plant.We shall, therefore, exclude all employees ofthe engineering division from the unit."Department 99, General:This department includes administra-tive and clerical employees who work in the Company's offices, whomthe parties agree to exclude from the unit. It includes also a groupof miscellaneous employees such as chauffeurs, car washers and carrepairers who drive and service cars owned by the Company and itsemployees.Although these employees do not take part in the pro-duction process of the Company, their work, and, therefore, their in-8 SeeMatter of Proximity Manufacturing Company,56 N. L. R. B. 264.It is apparent from the classifications given these employees that some perform manualwork.The work of store attendants is very similar to that of tool crib attendants whomboth parties agree to include.The Union also would include all stock handlers exceptthose in the service stores.We perceive no ground for differentiation.7 SeeMatter of Indianapolis Power i Light Company,51 N. L. It. B. 670.8SeeMatter of Bendix Aviation Corp.,56 N. L. It. B. 1805.0 SeeMatterof U. S. Rubber Company,56 N. L R B. 1328. SERVEL, INC..9terests; are similar to those of production and maintenance employees.We shall, therefore, include them in the unit.Employee services:The Company maintains a separate depart-ment for employee services.This department, under separate super-vision, includes 51 employees consisting of recreation employees, em-ployees who constitute the various -rationing boards, and employeeswho operate the various enterprises of Servel Employees' Associationwhich include soft drink stands and cigarette machines. In ouropinion, the interests of the employees of the department are not akinto those of production and maintenance employees.Accordingly,we shall exclude them from the unit.Receiving inspection employees:The Union would include in-spectors of materials produced by the plant, but would exclude in-spectors of materials received by the plant.Since we perceive novalid ground of differentiation, and since inspectors are closely alliedwith production and maintenance employees, we shall include-a11 in-spectors in the appropriate unit.Cafeteria employees:These employees perform the usual func-tions of cafeteria employees.They work in the main cafeteria, whichis centrally located, and at feeding stations located throughout theplant.Since the sole labor organization involved does not seek torepresent them, and their duties and interests are not similar to thoseof production and maintenance employees, we shall exclude themfrom the unit.We find that all production and maintenance employees of the Com-pany at its Evansville, Indiana, plants, including hourly paid andsalaried shop clerks, dispatchers, dispatcher clerks, stock chasers, re-ceiving clerks, inventory clerks, stock handlers, craters, boxers, toolcrib and store attendants, chauffeurs, car washers, car repairers andinspectors, but excluding all administrative, office clerical, and techni-cal employees, process control employees, material control clerkswherever stationed, employees of the Employee Services Department,and of the Engineering Division, cafeteria employees, tool designers,foundry division employees other than those in the pattern shop,electricalmaintenance, powerhouse, and plant-protection employees,training school instructors and trainees, group leaders and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe employees of the Company who are laid off, or are transferredfrom one department to another, retain seniority for 6 months in thedepartment in which they were working prior to the lay-off or transfer.Many employees have recently been transferred from the foundry intodepartments within the appropriate unit, and employees who were em-ployed in departments- within the appropriate unit have been laid off.The Company contemplates expansion of its foundry in the near futureand states that all employees with foundry seniority presently work-ing in departments within the appropriate unit may return to- thefoundry if they desire. It contends that transferees with foundryseniority are part of the foundry unit and should not be eligible to votein the election.The Union contends that these employees, as well as alllaid-off employees who retain seniority in departments within the unit,should be allowed to participate in the election.The length of timewhich the transferees from the foundry will remain in the departmentswithin the unit is indefinite.Their return to the foundry is contingentnot only upon the expansion of the foundry but also upon their de-sires.Consequently, we are of the opinion that-they have a, sufficientinterest to warrant their participation in the election hereinafterdirected.Employees who have been laid off, but who retain seniorityin departments within the appropriate unit, are likewise eligible to votein the election hereinafter directed because, by reason of the fluctuatingneeds of the Company for employees, they have a reasonable expecta-tion of being reemployed, and are, in our view, employees of the Com-pany, temporarily laid off10The Company insists that its employees now in the armed servicesbe allowed to vote by mail.However, for reasons stated in theMineSafety Appliancecase," we shall provide that only persons in thearmed forces who present themselves at the polls may vote in the elec-tion.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection 1210However,any persons on the seniority list who have refused offers of reemploymenthave thereby terminated their employee status.Such persons shall not be eligible to vote.SeeMatter of Schafter Brothers Logging Company,23 N. L R B. 1104;andMatter of.Servel, Inc,35 N. L R. B 73311 SeeMatter of Mine Safety Appliance Company, Gallery Plant,55 N L R B. 1190.izThe Union requests that its name appear on the ballot as "UE-CIO."The request ishereby granted. SERVEL,. INC.DIRECTION OF ELECTION11By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National.Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Servel,Inc., Evans-ville, Indiana, an election by secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date of thisDirection,under the direction and supervision of the Regional Directorfor the Fourteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10and 11,of said Rules and Regulations,and the determinations made inSection V, above, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, andincludingemployees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUE-CIO for the purpose of collective bargaining.CHAIRMAN M TLIs took no part in the consideration of the aboveDecision and Direction of.Election.